United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 23, 2015                      Decided July 10, 2015

                          No. 14-7021

JANE LEGGETT AND K.E., A MINOR, BY HER PARENT AND NEXT
                 FRIEND, JANE LEGGETT,
                       APPELLANTS

                                v.

     DISTRICT OF COLUMBIA, A MUNICIPAL CORPORATION,
                        APPELLEE


          Appeal from the United States District Court
                  for the District of Columbia
                      (No. 1:13-cv-00084)


     Jane A. Leggett, pro se, argued the cause and filed the briefs
for appellants.

     Carl J. Schifferle, Assistant Attorney General, Office of the
Attorney General for the District of Columbia, argued the cause
for appellee. With him on the brief were Irvin B. Nathan, Attorney
General at the time the brief was filed, Todd S. Kim, Solicitor
General, and Loren L. AliKhan, Deputy Solicitor General.
                                  2
    Before: TATEL and PILLARD, Circuit Judges, and EDWARDS,
Senior Circuit Judge.
     Opinion for the Court filed by Circuit Judge TATEL.
     TATEL, Circuit Judge: This case presents a recurring issue
under the Individuals with Disabilities Education Act: When a
parent chooses, without school officials’ consent, to send her child
to a private school, under what circumstances must the school
district reimburse the parent for the costs of attending that school?
Here, the parent chose a private boarding school, and both a
hearing officer and the district court denied reimbursement
because, in their view, the child had no need to be in a residential
program. On the record before us, however, all statutory,
regulatory, and judicial requirements for reimbursement of the
costs of private school have been satisfied: the school district failed
to offer the child a “free appropriate public education” in either a
public school or a non-residential private school, 20 U.S.C.
§ 1412(10)(C)(i); the private boarding school the parent selected
was, at the time, the only one on the record “reasonably calculated
to enable the child to receive educational benefits” designed to
meet the child’s needs, Board of Education of Hendrick Hudson
Central School District v. Rowley, 458 U.S. 176, 207 (1982); the
residential component of the private school was in fact “necessary
to provide a free appropriate public education to” the child, 34
C.F.R. § 104.33(a)(c)(3); and the school district has not shown
that the parent acted “unreasonabl[y],” 20 U.S.C.
§ 1412(10)(C)(iii)(III). Accordingly, we reverse and remand for
further proceedings consistent with this opinion.
                                  I.
     Under the Individuals with Disabilities Education Act
(IDEA), every child with a disability in this country is entitled to a
“free appropriate public education,” or FAPE. 20 U.S.C.
§ 1400(d)(1)(A). As Congress explained when it passed IDEA, the
Act’s primary purpose is “to ensure that all children with
                                  3
disabilities have available to them a[n] . . . education that
emphasizes special education and related services designed to
. . . prepare them for further education, employment, and
independent living.” Id. “Special education,” in turn, means,
simply, instruction “specially designed . . . to meet the unique
needs of a child with a disability.” Id. § 1401(29).
     To guarantee that no child with a disability misses out on the
education the Act promises, and to ensure, in turn, that the
education offered is “appropriate,” IDEA requires that school
officials develop a comprehensive strategy, known as an
“individualized education program,” or IEP, tailored to the
student’s unique needs. Id. § 1414(d)(1)(A). Critical to the issue
before us, IDEA requires that school districts have an IEP in place
for each student with a disability “[a]t the beginning of each school
year.” Id. § 1414(d)(2)(A).
     Although Congress envisioned that children with disabilities
would normally be educated in “the regular public schools or in
private schools chosen jointly by school officials and parents,”
Florence County School District Four v. Carter By and Through
Carter, 510 U.S. 7, 12 (1993), it provided that parents who
believe that their child’s public school system failed to offer a free
appropriate public education—either because the child’s IEP was
inadequate or because school officials never even developed one—
may choose to enroll the child in a private school that serves her
educational needs. Id. Specifically, IDEA provides that if parents
“enroll the child in a private . . . school without the consent of [the
school district], a court or a hearing officer may require the [school
district] to reimburse [them] for the cost of that enrollment . . . .”
20 U.S.C. § 1412(10)(C)(ii). The statute requires reimbursement,
however, only where the school district has failed to “ma[k]e a free
appropriate public education available to the child.” Id.
Reimbursement, moreover, may be “reduced or denied” if the
parents fail to notify school officials of their intent to withdraw the
child, id. § 1412(10)(C)(iii)(I), deny them a chance to evaluate the
                                  4
student, id. § 1412(10)(C)(iii)(II), or, of special relevance here,
otherwise act “unreasonabl[y],” id. § 1412(10)(C)(iii)(III).
     In regulations that largely track these provisions, the
Department of Education has made clear that parents can obtain
reimbursement even for residential programs. Specifically, the
regulations state that “[i]f a public or private residential placement
is necessary to provide a free appropriate public education to a
handicapped [child] because of his or her handicap, the placement,
including non-medical care and room and board, shall be provided
at no cost to the [child] or his or her parents or guardian.” 34
C.F.R. § 104.33(c)(3).
     Elucidating these provisions, the Supreme Court explained in
School Committee of Town of Burlington v. Department of
Education of Massachusetts that it is the Act’s grant of equitable
authority that empowers a court “to order school authorities to
reimburse parents for their expenditures on private special
education for a child if the court ultimately determines that such
placement . . . is proper under the Act.” 471 U.S. 359, 369 (1985).
In such cases, “parents who disagree with the proposed IEP are
faced with a choice: go along with the IEP to the detriment of their
child if it turns out to be inappropriate or pay for what they
consider to be the appropriate placement.” Id. at 370. For parents
who make the latter choice, the Court reasoned, “it would be an
empty victory to have a court tell them several years later that they
were right but that these expenditures could not in a proper case be
reimbursed by the school officials.” Id. Because such a result
would be contrary to IDEA’s guarantee of a “free appropriate
public education,” the Court confirmed that “Congress meant to
include retroactive reimbursement to parents as an available
remedy in a proper case.” Id.
    A decade later, and again considering the conditions under
which reimbursement for a parental placement is appropriate, the
Court reiterated in Florence County School District Four v.
Carter that IDEA empowers courts to order school officials to
                                  5
reimburse parents for their expenditures on private special
education if the private placement was “‘proper under the Act.’”
510 U.S. at 12 (quoting Burlington, 471 U.S. at 369). In setting
out that requirement, the Court acknowledged that “Congress has
imposed a significant financial burden on states and school
districts that participate in IDEA.” Id. at 17. But school districts,
the Court observed, have complete control over their fate: “public
educational authorities who want to avoid reimbursing parents for
the private education of a disabled child can do [so by] . . . giv[ing]
the child a free appropriate public education in a public setting, or
plac[ing] the child in an appropriate private setting of the State’s
choice.” Id. This, according to the Court, “is IDEA’s mandate, and
school officials who conform to it need not worry about
reimbursement claims.” Id.
     In this case, we must determine the precise contours of these
requirements: Under what circumstances does the school district’s
failure to offer an IEP by the start of the year—either in a public or
private school—amount to a denial of FAPE? When is a private
boarding-school placement “proper under the Act”? And what
factors must a court consider when addressing the equities? But
given that these issues arise in the context of the education of a
particular child—Appellant Jane Leggett’s teenage daughter
K.E.—we turn first to the facts.
     Now nineteen years old, K.E. attended school in the District of
Columbia Public Schools, or DCPS, from kindergarten through
the end of her first attempt at the eleventh grade in 2012. While in
elementary school, K.E. was diagnosed with several learning
issues, including “deficits in auditory awareness and in fine motor
skills.” Hearing Officer Determination at 4. Although her
elementary school provided her with special education, her middle
school did not. Still, when K.E. entered Wilson High School in
2009, Leggett asked school officials to evaluate her daughter for
learning disabilities. The school agreed to perform that evaluation,
                                 6
but it had failed to do so by the fall of 2011 when K.E. began her
junior year.
     By October of that year, although K.E. had been identified as
a student of above-average intelligence, she was failing most of her
classes, often due to inattention, disorganization, and anxiety.
Dispirited by her personal and academic struggles, K.E. threatened
suicide that same fall. In February 2012, spurred on by K.E.’s
efforts to harm herself and the news that she would probably fail to
graduate if things did not change, Leggett again asked school
officials to evaluate her daughter. When the school district
refused—instead recommending that Leggett pay for a private
assessment—Leggett filed a due-process complaint seeking a
comprehensive evaluation to determine K.E.’s eligibility for
special education. See 20 U.S.C. § 1415(f) (providing for an
“impartial due process hearing, which shall be conducted by the
State educational agency or by the local educational agency”).
When school officials finally agreed to undertake the necessary
testing, Leggett withdrew her complaint.
     The resulting evaluations demonstrated that although K.E.’s
verbal skills were in the “superior” range, her non-verbal cognitive
abilities were “low-average” and she demonstrated weakness in
executive functions, including organization, planning, and
processing speed. Even more worrisome, DCPS’s own
psychologist concluded that K.E.’s anxiety and depression were
“disabling” to her “life functions,” Hearing Officer Determination
at 8, and K.E.’s private doctor diagnosed her with Major
Depressive Disorder, Panic Disorder, Post-Traumatic Stress
Disorder, an Identity Problem, a Reading Disorder, and Attention-
Deficit Hyperactivity Disorder. To combat those conditions, the
private psychologist recommended that K.E. be placed in a “small,
highly structured therapeutic classroom with a low student to
teacher ratio throughout her day” and proposed a “more intensive
educational program” for K.E., including benchmarking of reading
fluency, strategies to support reading comprehension, and
evidence-based cognitive behavioral strategies for depression and
                                 7
anxiety. Neuropsychological Evaluation at 6–7; Due Process
Hearing, Testimony of Dr. Culotta at 138.
     Given these recommendations, Wilson officials convened a
team in the weeks following final exams to develop an IEP for
K.E. for the next school year. See 20 U.S.C. § 1414(b)(4)(A)
(“[T]he determination of whether the child is a child with a
disability as defined in [the Act] and the educational needs of the
child shall be made by a team of qualified professionals and the
parent of the child . . . .”). Following two June meetings, however,
the team had yet to complete the IEP, so it agreed to meet again in
late August to finalize the plan. The team also recommended that,
in the meantime, K.E. receive counseling over the summer. On
June 21, just a week after the IEP team had met, Leggett emailed
Wilson’s Special Education Coordinator to pin down the details of
the August meeting and to ask for guidance on the recommended
summer counseling. She received no response. Facing a summer
without the recommended assistance, Leggett next left a voicemail
message for the Coordinator. No response. Finally, Leggett sent a
letter in early July to the same effect. Again, nothing.
    Having received no indication that DCPS would finalize
K.E.’s IEP before the school year began, and thus with no
assurance that K.E. would get the special-education services she
needed, Leggett began exploring alternative placements. She
investigated “literally dozens” of possible schools, but she found
only two that appeared to meet K.E.’s needs. One, a local private
day school, rejected K.E. on the ground that a “highly structured,
supportive school or therapeutic setting” would better serve her
needs. The other, the Grier School—a boarding school in
Pennsylvania—accepted her for the upcoming term.
    On August 6, just three weeks before the Wilson school year
would begin, Leggett sent DCPS written notice, as the Act
requires, see 20 U.S.C. § 1412(10)(C)(iii)(I)(bb), that she would
be withdrawing K.E. from Wilson and seeking public funding for
her placement at the Grier School. Critical for our purposes,
                                  8
Leggett’s communication made clear that she “remain[ed] open
to” the possibility that K.E. could return to Wilson if the school
offered her a satisfactory IEP. Letter from Benjamin W.
Massarsky to Peter Cahall, Principal, Woodrow Wilson High
School, Aug. 6, 2012. Again, no response. Having heard nothing
by August 17, just 10 days before the first day of the Wilson
school year, Leggett filed a new due-process complaint seeking
either an acceptable IEP at Wilson or reimbursement for the cost
of attending Grier.
     Five days before the first day of school, Leggett finally heard
from DCPS when school officials contacted her to schedule a
“resolution meeting.” The record does not indicate what happened
at that meeting, and although the parties agreed at oral argument
that the meeting occurred on August 29, neither could offer any
details. Everyone agrees, however, that the session resulted in no
IEP. On September 4, without an IEP in place and with no
guarantee that K.E. would receive the special education she
required if she returned to Wilson, Leggett enrolled her at Grier.
     By all accounts, K.E. thrived there. The school offered her
individualized tutoring, life-skills instruction, and extra study hall,
all coordinated under the rubric of Grier’s Learning Skills
Program, and all consistent with her psychologists’
recommendations. The proof is in the results: whereas K.E. had
failed to complete the eleventh grade at Wilson, she pulled all A’s
and B’s in her first semester at Grier.
     Meanwhile, on September 11, more than two weeks into the
Wilson school year, K.E.’s IEP team met once again to try to
finalize her plan. By September 24, officials had come up with a
document, but according to Leggett, the IEP was riddled with
errors and failed to include many of the special-education
programs K.E. needed. DCPS, by contrast, insists that the
document was substantively valid, if sloppily done. Whichever
version one credits, though, DCPS officials clearly had no IEP in
                                 9
place for K.E. by the time the Wilson year began, or even by the
time she had to enroll at Grier.
     In late October, a Hearing Officer took up Leggett’s request
for reimbursement for the tuition and fees she had paid to Grier.
Although the Officer found that DCPS had denied K.E. a free
appropriate public education, he nonetheless concluded that the
Grier placement was improper because K.E. had no need to be in a
residential program. See Hearing Officer Determination at 16–20.
Accordingly, he denied Leggett any reimbursement at all.
     Pursuant to IDEA’s judicial-review provision, 20 U.S.C.
§ 1415(i)(2)(A), Leggett filed two law suits against DCPS in the
U.S. District Court for the District of Columbia, one seeking
reimbursement for the 2012–13 school year and the other for
2013–14. In the matter before us now—the 2012–13 suit—the
parties filed cross motions for summary judgment and, basing its
decision entirely on the administrative record, the district court
denied Leggett’s request for reimbursement for much the same
reason as the Hearing Officer had, adding only that in its
estimation, Leggett had acted unreasonably by withdrawing K.E.
from Wilson in August and sending her to an expensive boarding
school. See K.E. v. District of Columbia, 19 F. Supp. 3d 140,
151–152 (D.D.C. 2014).
     Leggett appeals. Although our review would typically be for
“clear error as to any factual findings and abuse of discretion as to
the remedy,” Reid ex rel. Reid v. District of Columbia, 401 F.3d
516, 522 (D.C. Cir. 2005), where, as here, the district court
“t[akes] no additional evidence” and instead “grant[s] summary
judgment based simply on the administrative record . . . we review
its decision de novo . . . and apply the same non-deferential
standard the district court . . . applied to the hearing [officer’s
legal] decision.” Id.
                                  10
                                  II.
     As interpreted by the Supreme Court, IDEA requires school
districts to reimburse parents for their private-school expenses if
(1) school officials failed to offer the child a free appropriate
public education in a public or private school; (2) the private-
school placement chosen by the parents was otherwise “proper
under the Act”; and (3) the equities weigh in favor of
reimbursement—that is, the parents did not otherwise act
“unreasonabl[y].” See Carter, 510 U.S. at 15–16; 20 U.S.C.
§ 1412(10)(C)(iii)(III). Leggett and DCPS disagree at every turn.
Leggett argues that DCPS’s failure to provide K.E. an IEP by the
beginning of the 2012 school year itself constituted an IDEA
violation, that the placement at Grier was proper, and that nothing
in the record suggests that she acted unreasonably. In her view,
therefore, the equities weigh in her favor and she is entitled to
reimbursement. For its part, DCPS argues that any IDEA violation
was procedural and thus not a denial of FAPE, that the Grier
placement was improper because K.E. could have succeeded in a
non-residential program, and that Leggett acted unreasonably in
her dealings with Wilson administrators. Accordingly, it argues,
Leggett is entitled to no reimbursement at all. We address each
point in turn.
                                  A.
     Recall that the IEP is the vehicle through which school
districts typically fulfill their statutory obligation to provide a free
appropriate public education and that officials must have an IEP in
place for each student with a disability “[a]t the beginning of each
school year.” 20 U.S.C. § 1414(d)(2)(A). DCPS concedes that it
failed to satisfy that timeliness requirement with respect to K.E.
The parties part ways, however, over the import of that
uncontested fact. According to Leggett, DCPS’s failure to offer
K.E. an IEP by the first day of school was, by itself, a denial of
FAPE, thus satisfying the first of IDEA’s three requirements for
private-school reimbursement. DCPS’s own Hearing Officer
                                 11
agreed: “I find . . . that DCPS’[s] failure to develop an IEP for
[K.E.] before the start of the 2012–2013 school year . . . was a
clear denial of FAPE.” Hearing Officer Determination at 17.
Disagreeing with that conclusion, DCPS argues that the IEP
violation was procedural and de minimis and, therefore, not a
denial of FAPE.
     DCPS has the standard correct: a procedural violation, such
as a school district’s failure to provide an IEP by the beginning of
the school year, will constitute a denial of a free appropriate public
education only if it “result[s] in loss of educational opportunity”
for the student. Lesesne ex rel. B.F. v. District of Columbia, 447
F.3d 828, 834 (D.C. Cir. 2006) (internal quotation marks
omitted). That is, a school district’s failure to comply with the
procedural requirements of IDEA will be “actionable” only “if
those procedural violations affected the student’s substantive
rights.” Id. at 832, 834 (emphasis omitted).
     Applying that standard to the circumstances of this case,
DCPS argues that Leggett has not “demonstrated” that its failure
to offer K.E. an IEP by the beginning of the 2012 school year—a
delay of somewhere between two weeks and a month, depending
on whose facts one credits—amounted to “an educational
deprivation or substantive violation.” Appellee’s Br. 23. To be
sure, this court has at times required parents to “demonstrate . . .
that [the student’s] education was affected by any procedural
violations [the school district] might have committed,” Lesesne,
447 F.3d at 834. We have done so, however, only where the
violation was not obviously substantive. See, e.g., id. (plaintiff
failed to demonstrate that the school district’s failure to satisfy
mid-year IEP deadline was a substantive violation). And in the
particular circumstances of this case, we think the violation was
quite clearly substantive. Although “[a] delay does not affect
substantive rights if the student’s education would not have been
different had there been no delay,” D.R. ex rel. Robinson v.
Government of District of Columbia, 637 F. Supp. 2d 11, 18
                                 12
(D.D.C. 2009), the converse is true as well: a delay does affect a
student’s substantive rights, and is therefore “actionable,” see
Lesesne, 447 F.3d at 832, if the student’s education would have
been different but for the procedural violation. That is the case
here. DCPS concedes—and the Hearing Officer found—that K.E.
needed an IEP that included special education and related services.
See Hearing Officer Determination at 16 (noting that K.E. was
“determined to be eligible for special education and related
services” and describing “her IEP needs”); see also Appellee’s Br.
5–7 (“The [IEP] team agreed at the May 2012 meeting that K.E.
was eligible for special education services.”). Put another way,
DCPS acknowledges that K.E.’s education would have been
different if school officials had fulfilled their statutory
responsibilities on time: with an IEP in place at Wilson, K.E.
would have received the targeted special education she needed;
without an IEP and still at Wilson, she would have been on her
own, much as she was for the first three years of high school,
during which she struggled mightily. Under these circumstances,
DCPS’s failure to have an IEP in place by the start of the school
year—in clear violation of its IDEA obligations—adversely
affected K.E.’s educational opportunities and therefore denied her
a FAPE. DCPS’s arguments to the contrary are without merit.
      First, although its logic is far from clear, DCPS seems to
contend that Leggett is actually to blame for the violation because
she “had already decided” to send K.E. to a private boarding
school some three weeks before the start of the school year, while
school officials were still doing their best to get an IEP in place.
Appellee’s Br. 23. According to DCPS, then, it was Leggett’s fault
that school officials ran out of time and so it was Leggett, not
DCPS, who effectively caused K.E. to lose out on educational
opportunities. That is, it was Leggett who transformed the absence
of an IEP from a procedural deficiency into a substantive harm. In
this sense, the school system argues, this case looks a lot like C.H.
v. Cape Henlopen School District, 606 F.3d 59 (3d Cir. 2010).
There, like here, the school district failed to complete an IEP for
                                  13
the student before the start of the school year. And, like here, the
child’s mother elected to withdraw him from his public school,
place him in a private school, and seek reimbursement. Denying
reimbursement, the Third Circuit found that the delay was
procedural, not substantive, because the parent had caused it.
Although the school district missed the deadline, it had
demonstrated a “consistent willingness to evaluate C.H. and to
develop an IEP.” Id. at 69. “[T]he [p]arents,” however, “delayed
the continuation of [the IEP] meeting until after the start of classes,
and ultimately terminated the process by filing a due process
request.” Id. Under those circumstances, the court held, the school
district’s failure to adopt a final IEP before the first day of school
did not violate the student’s substantive rights.
      By contrast, the record in this case contains no evidence that
Leggett’s decision to withdraw K.E. from Wilson prevented school
officials from developing an IEP. Indeed, although Leggett notified
Wilson on August 6 that K.E. would enroll at Grier to start the
school year, she expressly left open the possibility that K.E. could
instead begin the year in public school if officials were prepared to
provide the special education that even the school system agreed
she needed. See Massarsky Letter. What is more, even if Leggett
had never made this offer and instead had summarily withdrawn
K.E. from Wilson, nothing would have stopped DCPS from
fulfilling its statutory obligation to complete an IEP by the
beginning of the school year. This case thus looks nothing like
Cape Henlopen. There the court pointed to evidence that the
school district would likely have gotten an IEP together but for the
parent’s intransigence. Here Leggett had made K.E. available for
evaluation, and she remained open to leaving her daughter at
Wilson until she had to enroll at Grier. DCPS had until the
beginning of the Wilson school year to create an IEP for K.E. It is
entirely illogical for the school system to blame Leggett for its
failure to do so.
                                 14
     DCPS next argues that Leggett’s own communications with
school officials show that those officials were acting in good faith.
For instance, it points out that Leggett told the Special Education
Coordinator that she had “sent a set of proposed [classroom]
accommodations to the special education teacher and had talked
more with the school social worker about goals for the behavioral
section of the IEP.” Appellee’s Br. 8 (internal quotation marks
omitted) (alteration in original). Of course, these communications
merely highlight the fact that despite Leggett’s repeated entreaties,
no IEP materialized. But DCPS’s argument gets even more
preposterous. Seeking to demonstrate that Leggett should have
known that school officials were on the road to an IEP, the school
system observes that Leggett, “[f]ollowing up on [its] offer of
counseling for K.E. during the summer, . . . suggested a specific
therapeutic program in Connecticut, where K.E. would be
spending most of the summer with her grandmother.” Id. at 8–9.
The implication seems to be that Leggett had to have known that
K.E. would be taken care of because school officials were
considering summer placements. But we fail to see how Leggett’s
communication regarding her own efforts to find a summer
program for K.E. could possibly demonstrate the school district’s
good faith when school officials failed to respond to that very
communication.
      Moreover, nothing in IDEA required Leggett to wait until the
first day of school to pull K.E. out of Wilson. In fact, the Act
expressly prohibited her from waiting that long. IDEA requires a
parent to notify the school district ten days before she sends her
child to private school to remedy an IDEA violation. See 20
U.S.C. § 1412(10)(C)(iii)(I)(bb). On DCPS’s reading, Leggett
should have given school officials a chance to finish the IEP by the
first day of school at Wilson before withdrawing K.E. But had
Leggett waited that long she would have been entitled to no
reimbursement because she would have violated the ten-day notice
requirement. DCPS, therefore, asks us both to require parents to
                                 15
notify school officials ten days out and to penalize Leggett for
notifying them too early. DCPS cannot have it both ways.
     In sum, then, Leggett’s actions imposed no impediments to
DCPS fulfilling its statutory responsibilities. Quite to the contrary,
it was DCPS’s failure to develop an IEP that forced Leggett’s
hand. School officials acknowledged in June 2012 that K.E.
needed an IEP. Yet they responded to none of Leggett’s
communications, fulfilled none of their statutory responsibilities,
and left her in a position in which the only way to find out if DCPS
would ever develop an IEP would have been to leave K.E. at
Wilson despite lacking any evidence that the school was close to
having a plan ready. IDEA prohibits school districts from forcing
parents to make that kind of decision.
      For all of these reasons, we agree with the Hearing Officer
and the district court that DCPS denied K.E. a free appropriate
public education by failing to have an IEP in place by the
beginning of the school year. The school system, of course, may
still escape liability if the placement at Grier was otherwise
improper under the Act or if Leggett acted unreasonably, questions
to which we now turn.
                                 B.
      The parties offer dueling tests for determining whether the
Grier School placement was “‘proper under the Act.’” Carter, 510
U.S. at 12 (quoting Burlington, 471 U.S. at 369). According to
Leggett, the placement was proper because Grier offered K.E. the
tools she needed to complete her education. As DCPS would have
it, the critical factor is that Grier is a residential school—one with
an equestrian program, it repeatedly emphasizes. Because K.E.
could have succeeded in a non-residential school, DCPS argues,
the placement was improper.
     We begin with what is undisputed: under the Supreme Court’s
decision in Rowley, a public school district need not guarantee the
best possible education or even a “potential-maximizing” one. 458
                                 16
U.S. at 197 n.21. Instead, an IEP is generally “proper under the
Act” if “reasonably calculated to enable the child to receive
educational benefits.” Id. at 207; see also Branham v. District of
Columbia, 427 F.3d 7, 9 (D.C. Cir. 2005) (IEP need not
maximize the child’s development as long as it “provide[s] some
[educational] benefit”) (internal quotation marks omitted). True,
as DCPS points out, the Supreme Court enunciated this principle,
and this court has echoed it, in the context of disputes over whether
the education the school district offered was proper. But we
believe the standard applies as well where, as here, the parent
makes the choice. Whether the school system or the parent chooses
the private school, the Rowley standard protects the child by
guaranteeing an education “reasonably calculated” to benefit her.
As we explain below, moreover, where the parent selects the
private school because the school system failed to provide a FAPE
and the court finds that the school the parent selected is
“reasonably calculated to enable the child to receive educational
benefits,” the court may still “reduce[] or den[y]” reimbursement if
“[e]quitable considerations” warrant it—for instance, “if the cost
of the private education was unreasonable.” Carter, 510 U.S. at
16. In this way, and consistent with Rowley, we ensure not only
that the child’s IDEA rights are fully protected, but also that the
school system will not be required to fund a program that exceeds
what the child needs to obtain a “free appropriate public
education.”
     Employing the Rowley standard where the parent chooses the
school is also consistent with the practice of our sister circuits. In
the decision the Supreme Court affirmed in Carter, for instance,
the Fourth Circuit held that “when a public school system has
defaulted on its obligations under the Act, a private school
placement is ‘proper under the Act’ if the education provided by
the private school is ‘reasonably calculated to enable the child to
receive educational benefits,’—the same standard by which the
appropriateness of a public school’s IEP is assessed.” Carter By
and Through Carter v. Florence County School District Four,
                                 17
950 F.2d 156, 163 (4th Cir. 1991), aff’d, 510 U.S. 7 (1993)
(quoting Rowley, 458 U.S. at 207) (citation omitted). The Second
Circuit has concurred, holding that “the same considerations and
criteria that apply in determining whether the [s]chool [d]istrict’s
placement is appropriate should be considered in determining the
appropriateness of the parents’ placement . . . . [T]he issue turns on
whether a placement—public or private—is ‘reasonably calculated
to enable the child to receive educational benefits.’” Frank G. v.
Board of Education of Hyde Park, 459 F.3d 356, 364 (2d Cir.
2006) (quoting Rowley, 458 U.S. at 207).
     The baseline, then, is this: a parent’s unilateral private
placement is proper under the Act so long as it is “reasonably
calculated to enable the child to receive educational benefits.”
Rowley, 458 U.S. at 207. DCPS urges us to apply a more exacting
standard because Grier is a boarding school. In particular, it asks
us to require that the placement be not just reasonably calculated
to provide educational benefits, but necessary to serve that goal.
In support, it points to the above-mentioned regulation providing
that a school system must pay for a residential placement only if
“necessary to provide a free appropriate public education to a
handicapped person.” 34 C.F.R. § 104.33(c)(3). It also relies on
McKenzie v. Smith, in which this court explained that a residential
placement is unnecessary to the student’s education if it is “‘a
response to medical, social or emotional problems that are
segregable from the learning process.’” 771 F.2d 1527, 1534
(D.C. Cir. 1985) (quoting Kruelle v. New Castle County School
District, 642 F.2d 687, 693 (3d Cir. 1981)); see also Ashland
School District v. Parents of Student R.J., 588 F.3d 1004, 1010
(9th Cir. 2009) (although teachers reported that student had
difficulty turning in assignments on time, she earned good grades
when she completed her work, was well regarded by teachers, and
was not disruptive, and it was student’s “risky behaviors” outside
of school that prompted her parents to enroll her in facility). In
other words, if a placement reasonably calculated to educate the
child could be provided in a non-residential school or if a parent
                                18
sends her child to a residential program primarily to treat the
child’s emotional, social, or psychological issues, then the
placement is not “necessary to provide a free appropriate public
education.” Contrary to DCPS’s argument, however, neither of
these principles bars reimbursement here.
      To begin with, the record demonstrates that the Grier
placement was primarily educational and not “a response to
medical, social or emotional problems that are segregable from the
learning process.” True, K.E.’s educational difficulties can be
traced to her social issues—as well as her anxiety and depression,
which are, of course, “emotional problems,” though not of the
“explosive” and debilitating variety present in McKenzie, see 771
F.2d at 1533—but nothing in the record indicates that Leggett sent
K.E. to Grier to receive medical care. Instead, K.E. went there to
receive the help her IEP team and two psychologists identified as
necessary to her education, including small classes, individualized
tutoring, and life-skills instruction. Indeed, Grier, which the
Hearing Officer found was “not a residential treatment center or a
therapeutic boarding school,” Hearing Officer Determination at
20, and which the district court agreed was “not primarily a school
for kids with learning or emotional issues,” K.E. v. District of
Columbia, 19 F. Supp. 3d at 152, offered those precise benefits.
See, e.g., Due Process Hearing, Testimony of Learning Skills
Teacher at 176–182; see also Munir v. Pottsville Area School
District, 723 F.3d 423, 433 (3d Cir. 2013) (“the fact that classes
are offered may provide evidence that the purpose of the placement
is, in fact, educational”). The Hearing Officer found as much,
concluding that “[K.E.] is doing well at [Grier],” “turning her
school work in and showing improvement . . . .” Hearing Officer
Decision at 13. The results confirm that conclusion: whereas K.E.
had fallen behind at Wilson, she was an above-average student at
Grier. See id. at 13. Because the placement was thus “primarily
oriented toward enabling [K.E.] to obtain an education,” Dale M.
ex rel. Alice M. v. Board of Education of Bradley-Bourbonnais
High School District No. 307, 237 F.3d 813, 817 (7th Cir. 2001),
                                 19
it was, under the regulation, “necessary to provide a free
appropriate public education” to her.
     The Grier program was “necessary” in another significant—
indeed, dispositive—way: it was the only placement on the record
that could have provided K.E. with an education that met her
identified needs. DCPS neither offered an IEP by the start of the
year nor identified—before the hearing officer, in the district court,
or here—an alternative placement of any kind. In fact, it failed
even to challenge Leggett’s assertion—repeated at every stage of
the proceedings—that she considered more than a dozen schools,
that only two were appropriate, and that one of those denied K.E.
admission. Instead, DCPS has repeatedly insisted, against all logic,
that the Wilson IEP itself offered the required “educational
benefits,” despite the fact that it did not exist in any form when the
Wilson school year began—or even until a month into the school
year, when K.E. was already firmly ensconced at Grier. To be
sure, had DCPS offered K.E. a spot at a less expensive day school
in the District—or just identified one early enough in the
process—the Grier placement may not have been “necessary.”
Indeed, as explained above, to fulfill its obligations under the Act,
DCPS had no obligation to offer K.E. a program as good as
Grier’s. See Rowley, 458 U.S. at 197 n.21 (education need not be
“potential[]maximizing”). Under Rowley, the Act required it to
offer a program “reasonably calculated to enable [K.E.] to receive
educational benefits.” See id. at 207. But because school officials
offered her no such program, either in the public schools or a non-
residential private school, the Grier placement was quite plainly
“necessary” for K.E. to obtain the educational services she was
entitled to under IDEA.
    In this sense, Leggett’s case resembles McKenzie v. Smith in a
way that helps her. Although we noted the distinction between
educational and medical placements in McKenzie, we ultimately
concluded that DCPS would have to pay for the student’s boarding
school because there, as here, “DCPS . . . failed at every stage in
                                 20
the proceedings to comply with . . . its obligations under [IDEA].”
771 F.2d at 1535. And there, as here, the placement was “the only
program supported by any evidence in the record” that could
plausibly offer educational benefit to the child. Id. Under these
circumstances, we concluded, DCPS had no basis for faulting his
parents for sending him to the private residential school they
ultimately chose.
     So too here. Because Grier was “necessary” to K.E.’s
education and because it was “reasonably calculated to provide
educational benefit,” it was “proper under the Act.” Under the
statute and regulations, therefore, DCPS must reimburse Leggett
for her costs. Although this conclusion applies most comfortably to
Grier’s tuition, it extends to room and board as well. The
regulation expressly requires that “the placement, including . . .
room and board, shall be provided at no cost to the [child] or his or
her parents or guardian” if it is “necessary” to the child’s
education. 34 C.F.R. § 104.33(c)(3). Because K.E. could not
possibly have attended Grier, some three hours from the District,
without living there, the school’s residential program was clearly
“necessary” and thus reimbursable.
     Before moving on, we must address one final issue. Although
not saying so expressly, DCPS appears to argue that even if the
Grier School program as a whole was proper under the Act, certain
components were not. When parts of a placement are not primarily
oriented toward education—that is, when those parts are not the
kind of “special education and related services” the Act
guarantees—“the school district is not obligated to bear the total
cost of the placement.” King v. Pine Plains Central School
District, 918 F. Supp. 772, 778 (S.D.N.Y. 1996). Instead, it must
cover the cost of the educational portion of the program “but need
not fund . . . non-educational expenses.” Id. Although we have
concluded that Grier’s educational and residential programs were
“necessary” because DCPS had offered K.E. no alternative, the
school system may, on remand, seek to demonstrate that specific
                                 21
components of the placement, such as extracurricular activities or
the horseback riding to which DCPS so vociferously objects, were
not “primarily oriented toward” educating K.E., Dale M., 237
F.3d at 817, and were therefore not “necessary” under the Act.
                                 C.
     This, then, brings us to the final question, i.e., the equities.
Recall that IDEA allows a district court to “reduce[] or den[y]”
reimbursement—even if the placement meets all of the Act’s other
requirements—based “upon a . . . finding of unreasonableness with
respect to actions taken by the parents.” 20 U.S.C.
§ 1412(10)(C)(iii)(III); see also Carter, 510 U.S. at 16. Acting
on that invitation, the district court found—and DCPS continues to
argue—that Leggett behaved unreasonably in several ways: by
“remov[ing] K.E. from Wilson three weeks before the start of the
school year, at a time when the District had not yet failed in its
obligations”; by placing K.E. at a school that “is not primarily a
school for kids with learning and emotional issues”; by failing to
challenge the IEP DCPS officials created for K.E. in September
2012; and by choosing a school “far from the District of
Columbia” with “an annual cost of $[58,100].” K.E. v. District of
Columbia, 19 F. Supp. 3d at 152. In our view, and given the
record before us, none of these actions was unreasonable.
     To begin with, we think it quite unremarkable that Leggett
pursued a private placement for K.E. over the summer and then
notified DCPS of the withdrawal in early August. As explained
above, faced with school officials who were not responding to her
phone calls or emails, who failed to provide the promised summer
counseling, and who had yet to show any sign of producing an IEP
in time for the school year, Leggett did what any parent would do:
she began exploring other opportunities for her child. Even so, her
lawyer’s letter notifying officials of the Grier placement made
clear that she “remain[ed] open” to keeping K.E. at Wilson and
would “seriously consider” it if DCPS provided her with an IEP.
See Massarsky Letter. But having failed to do so by the beginning
                                  22
of school, DCPS left Leggett with no choice but to send her
daughter to Grier, lest she risk the child spending another year at
Wilson without an IEP. Nothing about the timing of Leggett’s
actions was unreasonable.
      Defending the court’s second reason, although DCPS argued
earlier that the Grier placement was improper because it was
primarily oriented toward K.E.’s “medical, social or emotional”
needs, see supra 19, it now faults Leggett for sending K.E. to a
school that was not restrictive enough. See Appellee’s Br. 40
(“Grier . . . offered little if any specialized instruction for children
with learning or emotional disabilities.”). IDEA, however, requires
that a child be educated in the least restrictive environment
possible—that is, the one that provides “some educational benefit”
and “most closely approximates” the education a disabled child
would receive if she had no disability, Kerkam v. Superintendent,
District of Columbia Public Schools, 931 F.2d 84, 86 (D.C. Cir.
1991); see also 20 U.S.C. § 1412(a)(5)(A). (“to the maximum
extent appropriate, children with disabilities . . . are educated with
children who are not disabled”). Given this, we cannot see how the
fact that Grier was designed to help K.E. thrive educationally in a
normal classroom environment could possibly be a strike against
it.
     Nor can Leggett’s failure to challenge the IEP DCPS finally
did develop—some four weeks after the school year began—have
any bearing on the reasonableness of her actions with respect to the
placement at Grier. After all, IDEA requires the school system to
have an IEP in place by the start of the school year, so it cannot be
that Leggett had to challenge an IEP that was completed in late
September and that she did not see until sometime in October
before she could obtain reimbursement for a placement she chose
in August.
    Although not saying so directly, DCPS seems to imply that
Leggett’s failure to object to the IEP was significant because K.E.
could have returned to Wilson for the second semester of the 2012
                                  23
school year, after school officials had completed the allegedly
acceptable IEP. Before even considering that possibility, however,
we would need to know a lot more: Was the IEP in fact adequate?
Would returning to Wilson have unduly disrupted K.E.’s
education? Were K.E.’s tuition, room and board, and other fees
refundable mid-year? Neither DCPS nor the record tells us
anything about these critical questions. We thus leave it to the
district court to give DCPS an opportunity—should it want one—
to show that Leggett’s failure to return K.E. to Wilson for the
second half of the 2012–13 school year was unreasonable.
      Finally, DCPS insists that it was per se unreasonable for
Leggett to choose a school that was a three-hour drive from the
District of Columbia and cost $58,100 per year. True, “total
reimbursement will not be appropriate if the court determines that
the cost of the private education was unreasonable.” Carter, 510
U.S. at 16. And $58,000 is a lot of money. But if a student
requires special education, if school officials fail to offer it, and if
the only private school that could serve the student’s needs—that
is, the only school “reasonably calculated to offer educational
benefit”—is not within commuting distance and costs $58,000 (or
even more) then it cannot be unreasonable for the child’s parent to
send her there. Here, because DCPS offered no IEP at Wilson,
identified no suitable alternative, and failed even to challenge
Leggett’s claim that Grier was the only available placement, Grier
was “the only program supported by any evidence in the record,”
McKenzie, 771 F.2d at 1535. It was thus not “unreasonable” for
Leggett to send K.E. there.
                                     D.
     To sum up, given that DCPS failed to provide K.E. a FAPE at
Wilson or anywhere else, that the Grier placement was
“reasonably calculated to offer educational benefit,” that the
residential program was “necessary” to achieve that objective, and
that DCPS has, on this record, failed to show that Leggett acted
“unreasonabl[y],” Leggett is entitled under the Act and the
                                 24
regulation to reimbursement for tuition, room and board, and any
other costs necessary to attend Grier. That said, on remand the
district court may reduce this amount if, as explained above, the
IEP DCPS finally generated was adequate and the school district
can demonstrate that Leggett’s refusal to return K.E. to Wilson at
the end of the first semester was “unreasonable[].” 20 U.S.C.
§ 1412(10)(C)(iii)(III). (Leggett’s eligibility for reimbursement
for the 2013–14 school year is the subject of a different case.) The
district court may also deny reimbursement for any cost, e.g.,
extracurricular activities, horseback riding, or excessive travel,
that it finds was either not “primarily oriented toward enabling
[K.E.] to obtain an education,” Dale M., 237 F.3d at 817—that is,
not “necessary” within the meaning of the regulation—or
otherwise “unreasonable,” Carter, 510 U.S. at 16 (“Courts
fashioning discretionary equitable relief under IDEA must
consider all relevant factors, including the appropriate and
reasonable level of reimbursement that should be required. Total
reimbursement will not be appropriate if the court determines that
the cost of the private education was unreasonable.”).
                                III.
     We understand that requiring a school system to reimburse
parents for the costs of expensive private boarding schools diverts
funds away from public education. But where, as here, the school
district has failed to provide a free appropriate public education in
either a public or a non-residential private school, where the
residential school the parent selected is “reasonably calculated to
provide educational benefits,” where the residential component of
that school is “necessary” for the child to attend that school, and
where the school system has not shown that the parent acted
unreasonably, IDEA requires reimbursement for tuition, room and
board, and other related educational expenses—even if costly.
Moreover, and contrary to the district court’s fear that if Leggett
prevails parents will have “carte blanche” to choose an expensive
private school, K.E. v. District of Columbia, 19 F. Supp. 3d at
                                25
151, the Supreme Court emphasized in Carter that under IDEA,
school officials have complete control over the situation, i.e., to
avoid burdensome reimbursement obligations, they need only offer
each child a free appropriate public education, either in a public
school or in a private school the district chooses. Carter, 510 U.S.
at 15–16. This, according to the Court, “is IDEA’s mandate, and
school officials who conform to it need not worry about
reimbursement claims.” Id. at 15. Like any other public school
system, then, DCPS can avoid cases like this one simply by
ensuring that its employees understand and fulfill the school
system’s obligations under IDEA—to provide a FAPE and to do
so in a timely manner—and that they answer the phone when it
rings.
    For the foregoing reasons, we reverse and remand for further
proceedings consistent with this opinion.
                                                       So ordered.